Citation Nr: 0329397
Decision Date: 10/28/03	Archive Date: 01/21/04

DOCKET NO. 94-22 312                       DATE OCT 28 2003

On appeal from the Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to service connection for a genitourinary disorder.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to a total disability rating for compensation purposes based on
individual unemployability by reason of service-connected disabilities.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel

REMAND

Previously, on February 10, 2003, the Board of Veterans' Appeals (BVA or Board)
ordered further development in your case.  Thereafter, your case was sent to the
Board's Evidence Development Unit (EDU), to undertake the requested
development.

Prior to May 1, 2003, the Board's regulations provided that if further evidence,
clarification of the evidence, correction of a procedural defect, or any other action
was essential for a proper appellate decision, a Board Member or panel of Members
could direct Board personnel to undertake the action essential for a proper appellate
decision.  See 38 C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals for the Federal
Circuit ("Federal Circuit") invalidated 3 8 C.F.R. § 19.9(a)(2), in Disabled American
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.  Cir. 2003)
(hereinafter "DAV").  The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in
conjunction with the amended rule codified at 38 C.F.R. § 20.1304, was
inconsistent with 38 U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies
appellants "one review on appeal to the Secretary" when the Board considers
additional evidence without having to remand the case to the agency of original
jurisdiction (AOJ) for initial consideration, and without having to obtain the
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General Counsel issued a
precedential opinion, which concluded that DAV did not prohibit the Board from
developing evidence in a case before it, provided that the Board does not adjudicate
the claim based on any new evidence it obtains unless the claimant waives initial
consideration of such evidence by first-tier adjudicators in the Veterans Benefits
Administration (VBA).  VAOPGCPREC 1-03.  Based on this opinion, the Board
continued, for a short time, to request development via the Board's EDU.

Recently, in light of the Federal Circuit Court's decision and other policy
considerations, the Department of Veterans Affairs (VA) determined that VBA

- 2 -


would resume all development functions.  In other words, aside from the limited
class of development functions that the Board is statutorily permitted to carry out,
see 38 U.S.C.A. §§ 7107(b), 7109(a), all evidence development will be conducted at
the regional office (RO) level.

In the event that you appeared at a hearing before a Veterans Law Judge (VLJ)
other than the VLJ signing this remand, be advised that if your case is returned to
the Board, it will be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the following:

1. Make arrangements with the appropriate VA medical
facility for the veteran to be afforded a complete
audiology examination to ascertain whether the veteran
currently has hearing loss and tinnitus.  Request an
opinion from the examiner as to whether it is at least as
likely as not that any currently diagnosed hearing loss or
tinnitus is causally related to inservice noise exposure or
other event in service.  Ask that the complete rationale for
the conclusions reached be included.  Send the claims
folder to the examiner for review.

2. Make arrangements with the appropriate VA medical
facility for the veteran to be afforded a complete
genitourinary examination to ascertain all current
diseases/disorders involving the kidneys, bladder, and
prostate gland.  Request an opinion from the examiner as
to whether it is at least as likely as not that any
genitourinary disorder now present is causally related to
any inservice genitourinary abnormality.  Ask that the
complete rationale for the conclusions reached be
included.  Send the claims folder to the examiner for
review.

3 -

3. After the development requested above has been
completed to the extent possible, the RO should again
review the record.  If any benefit sought on appeal
remains denied, the appellant and representative, if any,
should be furnished a supplemental statement of the
case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board
intimates no opinion as to the ultimate outcome of this case.  The appellant need
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the
matter or matters the Board has remanded to the regional office.  Kutscherousky v.
West, 12 Vet.  App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that
all claims that are remanded by the Board of Veterans' Appeals or by the United
States Court of Appeals for Veterans Claims for additional development or other
appropriate action must be handled in an expeditious manner.  See The Veterans'
Benefits Improvements Act of 1994, Pub.  L. No. 103-446, § 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In
addition, VBA's Adjudication Procedure Mani4al, M2 I -1 , Part IV, directs the ROs
to provide expeditious handling of all cases that have been remanded by the Board
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

R. Garvin
Veterans Law Judge, Board of Veterans' Appeals

- 4 -

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2002).






??



 

 

